atsan ANroNiff r£«;
    2015 OCI-7 PI12:0I
    '^^ITH f,-fiOTTL€.'cLFftK
d
                                                                               No. 2015CR7177


                                                                                PLEA BARGAIN

                 I tha undetslaned Defendant toaethei wilh m» counsel and counsel for the State, agtee that In exchange for theDefendant's
       guilty or nc'lo eontendcre, to allow the Stale to prove its case tiy means of written sBpulaUons. The State may nrialre
      JowLer, It Is understood hy all that even In the event the parties agree to recomrnend specific wndilions and lems of
       adjudication or tha iengih of supervision that such recommendations are not part ofthe (ormaJ plea agreement and are not bii^mg on 1^
       underatand end agree that the terms, conditions and length of supervision of wmmunity supenteion or detOOTd adjudftaiteii are
       assessed solely within the Court's discretion, it Is further understood and agreed by the parties that in the event the Court assowed '®""Sj
      a length ol supervision of community supervision or deferred adjudication different from those dgreed to by the parties, that such difference sne i
      constitute grounds (or setting aside theDefendant's plea In this cause. If thecourt grants dsferred adjudieatloii, the Stats does not recortimeno any
      tami of yean as part ofthe plea agreement All parties sgree thatIf deferred adjudication Issubsequently revolted, Defendant may besentenced
       to any term of years within the range of puntahment provided by law for this offenae.
       It is mutually agreed and recommended by the parties;

                         Prosecution to proceed only on Countjs).                       .Prosecution for lesser Included offense of.
                         Defendant agrees that he has been previously convictedof oneftwo or more felonies forenhsnoement under 13.42 P.O.
                         ^Class A Misdemeanor punishmentwith State jailFelonyConviction under 12.44 P.O.
                    X      Punishment to beassessed at 19MONTHS 37"P
                    X      Flne1.0tl0.0n
                    ^AMrmative Findingol Deadly Weapon or 30 offense. Defendant not eligiblefor supervision under CCP42.t2,Sec.3
                 _X_There Is no application for coramunliy supervision/defermd adjudication.
                     State will make no recommendab'on of Defendant's deferred adjudication/community supervision application. State reserves tight to speak
                         as to factual Issues relevant to Oefendent's punishment.
                    State opposes community supervision/deferredadjudication.
                     State recommends community supendsion.
                     Stale recommends deferred adjudication.
                         Concurrent wilh;
                 _X_Cau9ea taken into eonBldoratlon; 2015CR2233 (Tampering with Evidence)
                    Restitution to be detaimlned bythe Court through the Community Supervision office or$
                               Payable to victim inthis cause number only:
                                   Payable to victimsunder:                                                                                              ^
                         Other

                                                                           WAIVER OF APPEAL

               I understand that upon my plea of guilty or note contendere, where Iha punishment does not exceed that recommended by the prosecutor and
      agreed to by ine. my right to appeal will be limited to only. (1) those matters that were raised by written motion filed and ruled on beforetrial, or (2) other
      matters on which the trial court gives me peimlssion to apped. 1understand (hat I have this limited ilghl to appeal. However, as partofmyplea trergain
       agreement in this case, Iknowingly and vohintarily waive my right toappeal under (ipand (2) In exchange for (he prosecutors recoi          endallon, prowded
       that thepunishment assessed by thecourt doesnot exceed ouragreemei' -In addit >n if and when I am sentenced                                           Criminal
       Justice gnMs ca>a/|l hereby request transfer to said institution.


       DEFENDANT

                    0 above teims consfilute our agreement and (here are                                                                      quest the Court to
      tolloi     plea bargain,

u?
rJ
      Assr;    t^lSTRICT ATTORNEY                                    ATIORNg                                           DEFENDANT
                                                                       f
                 NOTE: The parties are not allowed to make blnd[ngxa^b^erfts«r£g§ftlM the length ol community supervision or the temio and conditions of
tJ
      community supervision, which ere totally dependent upon the Couifs dbcretlon. The following recommendations do not constlfute part of the fomial plea
O.
      agreement. However, the(State) (both parties) make thefollowing non-binding recommendations:
,.J
cn                      .Community Supervision bograntedfor          years
r—I
                        .Treatment Altematlve to Incarceration Program              .Days InBexarCounty Jailor State Jail (circle one)
                        .Hours Community Sotvico                                     Subslsnceabuse treatment facility
                        .Days Electranic Monitoring                        _         ^Zero Teleranee Boolcamp or StaleBootcamp Program (circle one)
IP
                        _No contact with
o                OtherPunishment Feoommendalions;.
rJ
G?
r-J
K
a
               29
Jy